Title: To George Washington from Benjamin Harrison, Jr., 23 September 1781
From: Harrison, Benjamin, Jr.
To: Washington, George


                  
                     Sir
                     Hd Quarters Williamsburg 23d Sepr 1781
                  
                  I have had the honor to inform your Excellency of my holding the Commission of Paymaster to the Continental Army in Virginia, On the 29th of July last I received Orders from the Honble Majr Genl the Marquis Lafayette to apply to the Executive for such terms of money as they pleased to put into my Hands to be subject to the Marquis’s Orders, I have at different times since received to the Amt of four million two hundred & four thousand pounds, all of which has been payed away to the Marquis’s Warrants, either to the officers & Soldiers late Prisoners from Chas Town or to the Exigencies of the different Corps raising in this State, except a Sum almost too trifling to be mentioned, I have Orders from the Paymaster Genl in Philada on the Commissioner of Loans here for 75556 1/3 Dols. of the one for forty state continental money, which he has directed to be appropriated, 55556 1/3 Dols. to the use of the Lt Infantry under the Marquis Lafayette for 4 months pay & subsistence & 20,000 Dols. for the use of the Virga Line, The Commissioner of Loans has informed me that only about 20,000 Dols. of this money can now be had & he cannot say when the remainder can be ready,  This information I laid before the Majr Genl the Marquis Lafayette, to which he was pleased to answer.
                  With respect to the Money which you expect in a few Days, I think it will be better to suspend its application till the Commissioner of Continental Loans can make up the 75,556 1/3 Dols.  I would observe, however, that the Officers Troops of the Light Infantry can only receive it on Acct & receipt for it agreeable to tis real value or exchange I have wrote several times to the Paymaster Genl in Philada for hard Money to answer the Private Purposes of the Army but have received no answer,  I have the honor to be your Excellencys very respectful & Obedt Srt
                  
                     Benj. Harrison Jur
                     Contl Paymaster Virga
                  
               